 

&CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)

 

1. CIR/DIST./ DIV. CODE 2. PERSON REPRESENTED

MURAD FLEMING

 

VOUCHER NUMBER

 

 

 

3. MAG. DKT./DEF. NUMBER 4. DIST. DKT./DEF. NUMBER 5. APPEALS DKT./DEF. NUMBER 6. OTHER DKT. NUMBER
2:18-MJ-8140
7. IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY 9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE
ao Sony 5; Petty Offense Mf Adult Defendant (1 Appellant (See Instructions)
USA V. MURAD FLEMIN isdemeanor Other 1 Juvenile Defendant [ Appellee
G CO Appeal ()_ Other cc

 

 

 

11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) [f more than one offense, list (up to five) major offenses charged, according to severity of offense.

21:846 Conspiracy to Distribute Heroin

 

12. ATTORNEY’S NAME (First Name, M.1., Last Name, including any suffix),
AND MAILING ADDRESS

Michael V. Calabro, Esq.

475 Bloomfield Avenue

Newark, NJ 07107

(973) 482-1085

Telephone Number :

 

13. COURT ORDER
OO Appointing Counsel
QF Subs For Federal Defender CR Subs For Retained Attorney
(4 P Subs For Panel Attorney OY Standby Counsel
Michael Pappa, Esq.
Z41112019-7/15/2019

1 C Co-Counsel

Prior Attorney’s Name:
Appointment Dates:
1 Because the above

 

 
    

 

14, NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

 

 

 

L
Zeal pees udge or By Order OF the Court
MHf2

fe of Order Nunc Pro Tunc Date
Repayment or P ayment ae a t

person represented for this service at time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

appointment. O YES
CLAIM FOR SERVICES AND EXPENSES ena USE ONLY
TOTAL MATH/TECH. MATH/TECH.
CATEGORIES (Attach itemization of services with dates) a AMOUNT ADJUSTED ADJUSTED ie
CLAIMED HOURS AMOUNT
15. | a. Arraignment and/or Plea 0.00 0.00
b. Bail and Detention Hearings 0.00 0.00
c. Motion Hearings 0.00 0.00
. [d._Trial 0.00 0.00
3 e, Sentencing Hearings 0.00 0.00
2 f. Revocation Hearings 0.00 0.00
“Ig. Appeals Court 0.00 0.00
h. Other (Specify on additional sheets) 0.00 0.00
(RATE PER HOUR=$ ) TOTALS: 0.00 0.00 0.00 0.00
16. |a. Interviews and Conferences 0.00 0.00
y |b. Obtaining and reviewing records 0.00 0.00
&é c. Legal research and brief writing 0.00 0.00
5 | d._Travel time 0.00 0.00
3 |e. Investigative and other work (Specify on additional sheets) 0.00 0.00
° [(RATE PER HOUR=$ )__ TOTALS: 0.00 0.00 0.00 0.00
17. _| Travel Expenses (lodging, parking, meals, mileage, etc.)
18. | Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): cid 0.00
19, CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: TO:

 

 

 

22, CLAIM STATUS O Final Payment O Interim Payment Number

Have you previously applied to the court for compensation and/or reimbursement for this

DO Supplemental Payment

O YES O NO If yes, were you paid? O YES O NO

Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

representation? OC) YES O NO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements.

Signature of Attorney

Date

 

 

 

APPROVED FOR PAYMENT — COURT USE ONLY

 

23. INCOURT COMP. 24, OUT OF COURT COMP.

25. TRAVEL EXPENSES

26. OTHER EXPENSES $0 TOTAL AMT. APPR./CERT.
00

 

28. SIGNATURE OF THE PRESIDING JUDGE

DATE 28a. JUDGE CODE

 

29. IN COURT COMP. 30. OUT OF COURT COMP.

 

 

31. TRAVEL EXPENSES

32. OTHER EXPENSES 33. TOTAL AMT. APPROVED

$0.00

 

34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved

in excess of the statutory threshold amount.

DATE 34a, JUDGE CODE

 

 

 

 
